Citation Nr: 0110865	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include paranoid schizophrenia and 
alcohol dependence.

2.  Entitlement to service connection for a psychiatric 
disorder to include paranoid schizophrenia and alcohol 
dependence.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1980 June 1987.  The veteran also had service in the Army 
National Guard subsequent to this.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a mental condition 
in August 1998; the veteran was notified of this decision in 
August 1998 but did not file an appeal. 

3.  Copies of some VA medical records and service department 
Medical Board records, which were not previously of record, 
were submitted subsequent to the August 1998 RO rating 
decision.  

4.  The evidence received since the August 1998 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1998 decision of the RO denying service 
connection for a psychiatric disorder (mental condition) is 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the August 1998 RO decision 
denying service connection for a psychiatric disorder is new 
and material, and the veteran's claim for service connection 
is been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen the claim for 
service connection for a psychiatric disorder.  The RO's 
March 2000 rating decision cited the issue merely as one of 
service connection.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (On appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Court) held that the U. S. Court of Veterans 
Appeals (Court) correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.

In this case, the RO denied service connection for a mental 
condition in an August 1998 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).   

The matter under consideration in this case is whether a 
psychiatric disorder was incurred during the veteran's period 
of active duty for training in 1994.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the August 1998 RO decision on 
the merits which is relevant to, and probative of, this 
matter under consideration.

The evidence of record at the time of the August 1998 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a psychiatric disorder was the 
veteran's active duty service medical records.  In this case 
the evidence submitted since the August 1998 RO decision that 
refers to the veteran's claimed psychiatric disorder includes 
copies of the veteran's reserve service medical records and 
copies of some of the veteran's VA medical treatment records; 
these records include information concerning psychiatric 
problems.  The Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection in August 1998.  This evidence is also 
"material" because it bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran incurred a psychiatric disorder during her period of 
active duty for training in 1994.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Moreover, we note that new 
and material evidence can be evidence which provides a more 
complete picture of the circumstances involving a claim even 
if the evidence is unlikely to alter the ultimate resolution 
of the claim.  Hodge v. West, 155 F.3d 1356 (1998). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the August 1998 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence having been submitted the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia and alcohol 
dependence, is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a veteran as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO is on notice that the veteran received treatment at 
the VA medical center (VAMC) in Gulfport, Mississippi.  
However, the RO has not obtained complete copies of all of 
the veteran's VA medical treatment records.  This must be 
done.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, the veteran should be accorded a VA Compensation and 
Pension examination.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where she had been treated for her 
claimed disabilities.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should specifically obtain a 
complete copy of all of the veteran's VA 
medical treatment records, including her 
current treatment records if any exist.  
To date the veteran has indicated that 
she received treatment at VAMC Gulfport, 
Mississippi from:  April 2, 1993 to April 
10, 1993; May 1993 to June 1993; August 
1994 to January 1995; and, from March 
1995 to April 1995.  

3.  The RO should contact the veteran and 
ask her if she is receiving disability 
benefits from the Social Security 
Administration (SSA).  If the veteran is 
receiving such benefits, the RO should 
request from SSA the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Following the above, the veteran 
should be accorded a VA psychiatric 
examination.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  The examiner is 
requested to review the veteran's service 
records that are clearly marked in the 
accompanying folder within the claims 
file, and which pertain to the veteran's 
psychiatric problems, and offer an offer 
an opinion, if possible, as to the time of 
onset of any psychiatric disorder found to 
be present, specifically, what is the 
likelihood of the initial manifestation of 
the veteran's schizophrenia occurring 
during the two-week period her active duty 
for training in 1994, without pre-existing 
that period of service.  If the examiner 
concludes from a review of the file that 
schizophrenia existed prior to a period of 
military service, he or she is requested 
to express an opinion as to (1) whether it 
increased in over-all severity during 
military service and, if so, (2) whether 
such increase was beyond the natural 
progression of the disease.  

	All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 



